      Case 3:17-cv-08004-SPL Document 269 Filed 11/20/20 Page 1 of 1




 1
 2
 3
 4
 5                          IN THE UNITED STATES DISTRICT COURT
 6                              FOR THE DISTRICT OF ARIZONA
 7                                             )    No. CV-17-08004-PCT-SPL
      Stephen C., et al.,
 8                                             )
                                               )
                        Plaintiffs,            )    ORDER
 9                                             )
      vs.
10                                             )
                                               )
      Bureau of Indian Education, et al.,      )
11                                             )
12                      Defendants.            )
                                               )
13                                             )

14          On March 29, 2018, this Court granted in part Defendants’ Second Partial Motion

15   to Dismiss. (Doc. 100). On December 16, 2019, the Court granted in part Defendants’

16   Motion for Partial Summary Judgment. (See Doc. 214 (granting Defendant's MSJ); Doc.

17   221 (vacating Doc. 214 in part)). On September 28, 2020, the Court granted the Parties’

18   Stipulation for Dismissal of the remaining claims. (Doc. 267). Before the court is the

19   parties’ Joint Request for Entry of Judgment Pursuant to Fed. R. Civ. P. 58(d). (Doc. 268).

20   Finding good cause appearing,

21          IT IS ORDERED that the Request for Entry of Judgment (Doc. 268) is granted.

22          IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment for

23   Defendants on Counts I, II, V & VI of Plaintiffs’ Third Amended Complaint (Doc. 128);

24   for Defendants on all Counts as to Plaintiffs Levi R., Leo R., Jenny A., Jeremy A., Jordan

25   A., Stephen C., and Durell P.; and dismissing Counts III and IV with prejudice.

26          Dated this 20th day of November, 2020.

27
                                                      Honorable Steven P. Logan
28                                                    United States District Judge
